Citation Nr: 0200638	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-08 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for residuals of a 
shell fragment wound (SFW) to the upper back region.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to February 
1970, with a tour of duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.

Initially, the Board observes that the RO previously denied 
claims for service connection for low back and right shoulder 
disorders in a May 1970 rating decision, and the veteran 
never initiated an appeal of this decision.  However, the 
claims file contains no notification letter or other 
confirmation that the veteran was informed of this decision 
at the time of its issuance.  For that reason, the Board 
finds that the May 1970 rating decision cannot be deemed a 
"final" decision even though no appeal was initiated.  See 
38 U.S.C.A. § 7105(c) (West 1991).  As such, the claims of 
entitlement to service connection for low back and right 
shoulder disorders are addressed on a de novo basis in this 
decision.  

A September 2000 conference report indicates that the veteran 
sought entitlement to service connection for asthma, and this 
issue is therefore referred back to the RO for appropriate 
action.

The claims of entitlement to service connection for a right 
shoulder disorder, a left shoulder disorder, and residuals of 
an SFW to the upper back region are addressed in the REMAND 
section of this decision.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim of entitlement to service connection 
for low back disorder has been obtained by the RO.

2.  The veteran's current low back disorder has not been 
shown to be etiologically related to service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim of entitlement to service connection for a low back 
disorder, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, this disability was 
addressed in a January 1997 VA examination.  Moreover, the RO 
has obtained multiple medical records concerning this 
disability, and there is no indication from the claims file 
of further relevant records that the RO has not obtained to 
date.

Additionally, the VA's duty to notify the veteran of the 
evidence necessary to substantiate his claim has also been 
met.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  The 
RO informed the veteran of the need for medical evidence 
relating his claimed disability to service in a February 1999 
Statement of the Case and an August 2001 Supplemental 
Statement of the Case.  Also, the February 1999 Statement of 
the Case contains a comprehensive discussion of the 
applicable laws and regulations governing service connection 
claims.

The new provisions of 38 U.S.C.A. §§ 5103 and 5103A are 
contained in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) and are 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).  The Board observes that 
the RO notified the veteran of these new provisions in July 
2001.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2001).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  Also, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2001). 

In May 1969, during service, the veteran was treated for 
complaints of pain in the lumbar spine region following a 
fall from a turret.  He also reported numbness in the left 
leg.  The impression was muscle spasm.  Subsequent treatment 
for low back pain was also noted in May and June of 1969.  
However, the veteran's February 1970 separation examination 
revealed no spine or other musculoskeletal abnormalities.

In April 1970, the veteran underwent a special VA orthopedic 
examination in view of his continued complaints of back pain.  
The examination revealed that the veteran's back was 
"negative to examination," with no lumbosacral tenderness, 
no sciatic tenderness, no lumbar spasm, normal range of back 
bending, normal leg raising testing, and no neurological 
deficit of the lower extremities. The diagnosis was a 
congenital defect of the lumbar spine.  X-rays showed bifid 
and slightly asymmetric spinous processes of L4 and L5, with 
asymmetry of the articulating facets.  No evidence of a 
recent fracture was revealed, and the veteran's changes were 
noted to be "probably congenital."

In April 1996, the veteran underwent lumbosacral spine x-rays 
at a VA facility.  The corresponding report indicates 
findings of anomalies of the posterior elements of L4 and L5, 
with non-ossified laminae of L5 and a congenital bony defect 
in the laminae of L4 to the right of midline; mildly 
increased lumbar lordosis; degenerative spondylosis involving 
L3 through L5; slight narrowing of L3-L4 disc space and 
definite narrowing of L4-L5 and L5-S1 disc space; pars 
articularis of L5 on the right that was possibly mildly 
hypoplastic; mild degenerative arthritis changes at L4-L5 and 
L5-S1; and possible bone spurs in the midline of L5-S1.

During his January 1997 VA examination, the veteran 
complained primarily of an SFW to the mid-thoracic spine.  
The examination revealed only a minimally palpable swollen 
area measuring three to four centimeters in the mid-thoracic 
spine, which was tender to palpation.  The impression was 
intermittent mid-back swelling and tenderness secondary to a 
shell fragment being present.  Also, the examiner noted that 
"[t]he patient does not have any other chronic back 
problems."  

A March 1999 letter from a VA doctor indicates the presence 
of current back problems.  While this doctor related neck and 
shoulder problems to an in-service injury, however, he 
offered no such commentary with regard to the back.

The veteran was seen at a VA facility for a low back injury 
following a motor vehicle accident in October 2000.  
Lumbosacral spine x-rays from December 2000 revealed 
exaggerated lumbar lordosis, mild degenerative disc disease 
at L3-L4, probable hypertrophic degenerative changes at the 
faceted joint from L4 to S1 bilaterally, no definite 
spondylolysis, and spina bifida occulta at L4 and L5.  

In this case, the Board observes that the veteran was treated 
for low back pain during service, but his April 1970 VA 
examination revealed only congenital abnormalities of the low 
back.  See 38 C.F.R. § 3.303(c) (2001) (congenital 
abnormalities are not considered diseases or injuries for 
service connection purposes).  Subsequently, the veteran was 
not treated for back symptomatology for more than 2 decades 
after service separation, and the January 1997 VA examination 
report indicates no current back disorder, aside from the 
separately claimed upper back SFW.  Similarly, a March 1999 
statement made by a VA doctor that provided opinions 
regarding certain disabilities as being etiologically related 
to service did not include the low back.  The Board is aware 
that x-ray results from 1996 did, in fact, reveal 
degenerative changes of the lower back but finds the 
conclusion from the January 1997 examination to be indicative 
of the absence of a causal relationship between a claimed 
lumbar spine disability and service.  Moreover, the lapse of 
time between in-service treatment and a post-service 
diagnosis is a factor to be considered in reaching a 
determination on a claim for service connection.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The only evidence of record supporting the veteran's 
contention that a current low back disorder is etiologically 
related to service is his own lay opinion, as articulated in 
the transcripts of his March 1999 RO hearing and his October 
2001 Travel Board hearing.  However, the veteran has not been 
shown to possess the credentials, training, or experience 
needed to render a competent opinion as to medical causation.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

At his October hearing, the veteran's representative argued 
that the veteran's claimed disorders were the result of 
injury sustained during combat.  Hearing transcript (T.) 5.  
The veteran's military specialty during service was armor 
crewman.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in 
favor of the veteran.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(2001).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") rendered a decision that 
further clarified the law and VA regulations pertaining to 
the use of lay statements in cases involving combat veterans.  
Caluza v. Brown, 
7 Vet. App. 498 (1995).  The Court in Caluza emphasized that 
38 U.S.C.A. § 1154(b) "relaxes the evidentiary requirements 
for adjudication of certain combat- related VA-disability-
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service.  A veteran must still generally submit competent 
medical evidence tending to show a current disability and a 
relationship between that disability and those service 
events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996).  The 
Board notes that these provisions deal with the question of 
whether a particular disease or injury occurred in service, 
that is, what happened then, and not the question of either 
current disability or nexus to service, as to both of which 
competent medical evidence is generally required.  See Caluza 
v. Brown, 7 Vet. App. 498, 507 (1995).  In short, the above-
cited provisions do not presumptively establish service 
connection for a combat veteran; rather, they relax the 
evidentiary requirements for determining what happened in 
service.  See Brock v. Brown, 
10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).

Of great significance with respect to this issue, is that a 
determination of combat-veteran status relates to the 
question of the incurrence of a disability while in service, 
and not the question of the disability's current existence or 
its nexus to military service.  See, e.g., Kessel v. West, 13 
Vet. App. 9 (1999).  Even assuming combat status, the veteran 
must provide satisfactory [competent] evidence of a current 
disability that is shown to be related to military service.

In the present case and as stated above, the veteran has not 
submitted competent evidence that he has a low back 
disability that is related to service.  There is no medical 
evidence of record which establishes that the veteran's 
current low back disorder is causally related to service.  In 
this, and in other cases, only independent medical evidence 
may be considered to support Board findings.  The Board is 
not free to substitute its own judgment for that of such an 
expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Consequently, the Board does not find that the 
provisions of 38 U.S.C.A. § 1154(b) provide a basis for a 
grant of service connection for a low back disability.  

The veteran's representative also contended that the 
provisions regarding continuity under 38 C.F.R. § 3.303(b) 
(2001) also apply and warrant a grant of service connection.  
T. 5.  When a chronic disease is shown in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2001).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.  Savage 
v. Gober, 10 Vet. App. at 488, 495-496 (1997).

However, even under this regulation, medical evidence is 
required to demonstrate a relationship between a present 
disability and the continuity of symptomatology if the 
condition is not one where a lay person's observations would 
be competent (as in this case).  See Niemiec v. West, No. 96-
920 (U.S. Vet. App. Dec. 1, 1999) (per curiam) (the Court 
found the veteran's claim not well grounded where there was 
no medical evidence of a chronic psychiatric disorder 
manifested in service, and where there was no medical 
evidence linking a diagnosed post-service psychiatric 
disorder to service); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999); Wade v. West, 11 Vet. App. 302 (1998); Boyer 
v. West, 11 Vet. App. 477 (1998), aff'd on reh'g, 12 Vet. 
App. 142 (1999).

As noted above, the service medical records indicate 
treatment for some low back complaints at various times.  
However, the examination of service separation was negative 
for a low back disability and there is no medical indication 
of an acquired back disorder until decades after service.  
Therefore, the Board initially concludes that a chronic low 
back disability was not shown in service.  As there is no 
evidence of a chronic low back disorder during service and 
there is no requisite medical nexus evidence submitted with 
regard to continuity, the Board again finds that the 
preponderance of the evidence is against the claim for 
service connection for a low back disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b).  

Given the lapse of time between the veteran's in-service low 
back treatment and the x-ray findings from 1996 and the 
absence of medical evidence in support of his claim for 
service connection for a low back disorder, the preponderance 
of the evidence is against this claim, and it must be denied.  
In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West Supp. 2001). 



ORDER

The claim of entitlement to service connection for a low back 
disorder is denied.


REMAND

As indicated above, the VA has a duty to assist the veteran 
in the development of facts pertinent to his claims.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  This duty includes 
securing medical records to which a reference has been made, 
as well as conducting a thorough and contemporaneous medical 
examination of the veteran. If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992). 

With regard to the veteran's claim for service connection for 
a right shoulder disorder, his service medical records 
confirm a right shoulder injury requiring subsequent 
treatment.  No right shoulder symptomatology was noted in the 
report of the veteran's February 1970 service separation 
examination.  However, the veteran complained of a right 
shoulder disorder dating back to service during his January 
1997 VA examination, and the examiner rendered an impression 
of bilateral shoulder pain with a decrease in range of 
motion.  Similarly, in regard to the claimed left shoulder 
disorder, the Board notes that a VA doctor, in a March 1999 
statement, noted that the veteran "has suffered shrapnel 
wounds and trauma to his neck and shoulders during his 
Vietnam tour such that he has difficulty with movement, pain, 
and stiffness in both of his shoulders, his neck and arms."  
While this doctor appears to be relating symptomatology of 
both shoulders to service, the question of an etiological 
relationship between a current left shoulder disorder to 
service has not, to date, been addressed by a VA examiner who 
has had an opportunity to review the veteran's claims file.  
In light of the aforementioned findings, the Board has 
determined that a further VA examination is needed to more 
fully ascertain the nature and etiology of the veteran's 
claimed shoulder disorder.  Therefore, a further examination 
addressing the etiology of the bilateral shoulder disability 
is essential.

As to the veteran's claim for service connection for 
residuals of an SFW to the upper back region, the Board is 
aware that the service medical records contain no notations 
pertaining to such an injury.  However, the veteran described 
an x-ray of unspecified origin that showed an SFW of the mid-
thoracic spine during his January 1997 VA examination, and 
the examiner rendered an assessment of intermittent mid-back 
swelling and tenderness "secondary to a shell fragment being 
present."  A report of the cited thoracic spine x-ray, if 
available, would be helpful in reaching a determination of 
this claim, particularly as the spinal x-ray reports of 
record have addressed only the lumbosacral spine.  

Following the veteran's October 2001 hearing, the veteran 
submitted a statement from his mother regarding her 
recollection of the veteran's SFW injury.  However, the 
veteran did not waive initial RO review of this evidence, and 
such must be considered by the RO.  

Moreover, during his October 2001 VA Travel Board hearing, 
the veteran reported a recent motor vehicle accident that 
resulted in treatment for a neck injury at "Tacoma 
General."  As records of such treatment might also prove to 
be relevant, the RO should obtain such records upon remand.

Accordingly, in order to fully and fairly adjudicate the 
veteran's claims, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he fill out signed release 
forms for "Tacoma General" hospital and 
for the treatment provider who conducted 
x-ray studies confirming a mid-thoracic 
shell fragment.  The veteran is requested 
to provide full address information in 
these release forms, as well as specific 
dates of treatment.

The RO should consider the veteran's 
representative's request that VA seek to 
obtain morning reports, which he claims 
may help to corroborate the SFW claim.  
T. 5.   

2.  Then, if the RO receives signed 
release forms from the veteran, it should 
request all relevant medical records from 
each noted treatment provider.  All 
records received by the RO must be added 
to the claims file.  If this search for 
records proves unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  Then, the RO should afford the 
veteran a VA examination, with an 
appropriate examiner, to determine the 
etiology, nature, and extent of his 
claimed right and left shoulder disorders 
and SFW residuals of the upper back 
region.  The veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  
All tests and studies that the examiner 
deems necessary should be performed.  
Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to provide a 
diagnosis for each shoulder disorder 
shown upon examination.  The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., at least a 50 percent probability) 
that current right and/or left shoulder 
disorders, if present, are etiologically 
related to the veteran's period of active 
service.  Additionally, but only if the 
record contains 
x-ray confirmation of a shell fragment 
wound of the upper back region, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that an upper back disorder secondary to 
a service-connected SFW is etiologically 
related to service.  A complete rationale 
should be given for all opinions and 
conclusions expressed in a typewritten 
report.

4.  After completion of the above 
development, the RO should again 
adjudicate the veteran's claims of 
entitlement to service connection for a 
right shoulder disorder, a left shoulder 
disorder, and residuals of an SFW to the 
upper back region.  The provisions of 
38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.303(b) should be considered, as 
applicable.  If the determination of any 
of these claims remains adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on this 
matter.  See generally Kutscherousky v. West, 12 Vet. App. 
369 (1999).  However, no action is required of the veteran 
until he is so notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



